                                          Case 3:19-cv-07431-JSC Document 17 Filed 02/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELECTRONIC FRONTIER                               Case No. 19-cv-07431-JSC
                                         FOUNDATION,
                                   8                    Plaintiff,                         ORDER CONTINUING CASE
                                   9                                                       MANAGEMENT CONFERENCE AND
                                                 v.                                        SETTING DEADLINES
                                  10
                                         UNITED STATES DEPARTMENT OF                       Re: Dkt. No. 16
                                  11     HOMELAND SECURITY,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Upon review of the parties’ joint case management conference statement (Dkt. No. 16), the

                                  14   case management conference scheduled for February 13, 2020 is continued to April 16, 2020 at

                                  15   1:30 p.m. ICE and CBP shall produce records as agreed to in the joint case management

                                  16   conference statement. Any motion for leave to file an amended pleading, or stipulation to do so,

                                  17   must be filed by March 31, 2020. If between now and April 16, 2020 an issue arises which the

                                  18   parties would like to discuss with the Court, they are encouraged to contact the Court’s Deputy

                                  19   Clerk to arrange an informal call with the Court.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 11, 2020

                                  22

                                  23
                                                                                                   JACQUELINE SCOTT CORLEY
                                  24                                                               United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
